Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-27 are rejected under 35 U.S.C. 103 as being unpatentable over Melendo (20180061419) in view of Reams (20110063506).

As per claim 1, Melendo (20180061419) teaches a method comprising: 
establishing, at a first end-point device, a telecommunication channel with a second end-point device; subsequent to establishing the telecommunication channel, and prior to a termination of the telecommunication channel (as, within a group of devices – para 0008; having 
 detecting, using the first end-point device, a voice command that includes a keyword; determining whether the keyword in the voice command corresponds with an IoT device (as, determining, by the phrase ‘call alice’, the most appropriate device to perform that function – para 0052);
and whether the voice command is for transmitting stored device information associated with the IoT device to an entity associated with the second end-point device or for adding the IoT device to the telecommunication channel and that the voice command is for adding the IoT device to the telecommunication channel (as, using group identifiers, to determine the type of device  -- para 0035, 0036; the data packet includes the type of device, the capability of the device, and the detected hotword/voice command – para 0036; the system then takes that information, and decides which group of devices can handle the word – see para 0028 – this ‘discovery’ of devices, detects devices on the network, and then identifies which group it belongs – ie, the device is ‘added’ via the communication network, as ‘available’ – see para 0014);
and in response to determining that the keyword in the voice command corresponds with the IoT device, causing the IoT device to join the telecommunication channel (as, the server determines which device can perform the function and selecting that device – para 0044, 0046, 0047; and since sending the information to that device, establishing a connection of the device to the network – para 0027-0030) and causing information associated with an IoT device that corresponds to the keyword to be transmitted to the second end-point device (as, in the example Melendo (20180061419) teaches the system determining the device that can perform the recited function, as well as voice commands, as noted above, but does not explicitly teach the added optionality of the user to specify a particular target device (para 0037).  Therefore, it would have been obvious to one of ordinary skill in the art of user commands controlling device to modify the teachings of Melendo with the added feature of the user specifying the device, as taught by Reams, because it would advantageously allow for a specific command by the user to be sent to the appropriate device (Reams (20110063506), para 0023-0025).    

As per claim 2, Melendo (20180061419) teaches the method of claim 1, further comprising: determining that the IoT device is available for wireless communication (as, determining the device is a tablet phone – para 0061); receiving an indication of the keyword; and determining that the keyword is to be associated with the IoT device based on the indication of the keyword (as determining that the command contains the action of making a call, and allocating the call to the tablet based phone – para 0061). 

As per claim 3, Melendo (20180061419) teaches the method of claim 2, wherein the indication of the keyword is based on a user input (as keyword/hotword derived from the users speech – para 0036). 

As per claim 4, Melendo (20180061419) teaches the method of claim 2, wherein the indication of the keyword is received from a server device that is associated with a user account with which the IoT device is associated (as via server check of the hotword – para 0087, based on the users electronic fingerprint of the user’s utterances – para 0087). 

As per claim 5, Melendo (20180061419) teaches the method of claim 1, further comprising determining that the first end-point device and the IoT device are connected to a particular local area network (as determining devices that are available on the network, which can be local – para 0040, 0051, 0004, 0069). 

As per claim 6, Melendo (20180061419) teaches the method of claim 1, further comprising: causing the IoT device to join the telecommunication channel, wherein the information associated with the IoT device is transmitted by the IoT device to the second end-point device using the telecommunication channel (as transmission of the information to the device – para 0040). 

As per claim 7, Melendo (20180061419) teaches the method of claim 1, wherein the second end-point device is associated with a user account, and wherein the information associated with the IoT device is transmitted to the user account (as information associated with the user and the device – the user’s tendencies – para 0059, tracked, and altering the interpretation of the command; para 0069, 0041, 0034). 

Melendo (20180061419) teaches the method of claim 1, wherein the information associated with the IoT device comprises status information related to a status of the IoT device (as processing the information and controlling the devices, according to the information – para 0057-0058). 

As per claim 9, Melendo (20180061419) teaches the method of claim 1, wherein the information associated with the IoT device comprises information that can be used to initiate a connection with the IoT device (as determining which device is available to respond to the command – para 0061), and wherein the method further comprises: causing, using a connection initiated by the second end-point device (as, using device detection/selector, determining that the second phone has a certain application installed – para 0055), status information related to a status of the IoT device to be transmitted by the IoT device to the second end-point device (as, the server system knows that the phone device has the particular application installed – para 0055, 0056). 

	Claims 10-18 are system claims that perform the method steps of claims 1-9 and as such, claims 10-18 are similar in scope and content to claims 1-9; therefore, claims 10-18 are rejected under similar rationale as presented against claims 1-9 above.  Furthermore, Melendo (20180061419) teaches devices with memory and processors – para 0092.

Claims 19-27 are computer readable medium claims with processor execution performing the method steps of 1-9 and as such, claims 19-27 are similar in scope and content to claims 1-9; as such, claims 19-27 are rejected under similar rationale as presented against claims 1-9 above.  Melendo (20180061419) teaches memory/storage medium on devices, executing the steps – para 0092.  

Response to Arguments

Applicant’s arguments with respect to the claims have been considered but are moot in view of the new grounds of rejection.  Examiner notes the further recitation to the Melendo reference teaching the newly added claim amendments – see mapping above.  

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Opsasnick, telephone number (571)272-7623, who is available Monday-Friday, 9am-5pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Mr. Richemond Dorvil, can be reached at (571)272-7602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Michael N Opsasnick/Primary Examiner, Art Unit 2658                                                                                                                                                                                                        03/08/2021